Name: Commission Regulation (EC) No 1283/2001 of 28 June 2001 amending Regulation (EC) No 2705/2000 derogating from Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder and repealing Regulation (EC) No 1492/2000
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  processed agricultural produce;  European Union law;  international trade
 Date Published: nan

 Avis juridique important|32001R1283Commission Regulation (EC) No 1283/2001 of 28 June 2001 amending Regulation (EC) No 2705/2000 derogating from Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder and repealing Regulation (EC) No 1492/2000 Official Journal L 176 , 29/06/2001 P. 0024 - 0024Commission Regulation (EC) No 1283/2001of 28 June 2001amending Regulation (EC) No 2705/2000 derogating from Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder and repealing Regulation (EC) No 1492/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Articles 10 and 15 thereof,Whereas:(1) Pursuant to Article 5(1) of Commission Regulation (EC) No 2799/1999 of 17 December 1999 laying down detailed rules for applying Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder(3), as last amended by Regulation (EC) No 213/2001(4), aid is granted for skimmed milk an skimmed-milk powder processed into compound feedingstuffs provided that at least 50 kg of powder is incorporated into every 100 kg of finished product. In the light of the development of the situation on the market for skimmed-milk powder, Commission Regulation (EC) No 2705/2000(5), as last amended by Regulation (EC) No 783/2001(6), reduces the abovementioned rate of incorporation temporarily for the period 17 December 2000 to 30 June 2001. For the same reason, that derogation should be extended by six months.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 2705/2000 the date "30 June 2001" is replaced by "31 December 2001".Article 2This Regulation shall enter into force on the fifth day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 340, 31.12.1999, p. 3.(4) OJ L 37, 7.2.2001, p. 1.(5) OJ L 311, 12.12.2000, p. 34.(6) OJ L 113, 24.4.2001, p. 3.